Arnold, J.,
delivered the opinion of the court.
The suggestion in the writ as to the indebtedness of appellant, was sufficient to authorize and require him to be summoned as garnishee. On this suggestion being made by the attaching creditors, it was the duty of the clerk issuing the writ to insert therein a command to the officer to whom the writ was directed, to summon appellant as garnishee. Code, § 2422. But the failure of the clerk to perform this duty, did not defeat the right of the attaching creditors based on their suggestion of indebtedness by appellant, to have him garnished. It was the duty of the sheriff, under § 2423 of the Code, to summon appellant as garnishee on the suggestion made, whether commanded to do so in the writ or not.
The return of the sheriff on the writ, as to appellant, is irregular, defective, and insufficient to warrant judgment by default. It conforms to neither of the modes prescribed by statute for the service 'of process in proceedings by garnishment. It contains too much for the general return, and not enough for the special return prescribed by the statute in such case. If the return had been general *9that the sheriff had “ executed ” the writ on the garnishee named, it would have been sufficient under § 1528 of the Code; or if it had been general that the sheriff had summoned the person named as garnishee, it would have been sufficient under § 2442 of the Code, and in either case, it would be implied that all had been done which the law requires in summoning a garnishee. But § 2442 of the Code prescribes a new and specific mode in which a garnishee shall be summoned, as well as what the general return may be in such case, and where the return is not general, but attempts to state specifically what was done by the officer in executing the writ, it must show substantial compliance with the requirements of the statute, and no presumption will be indulged to give it validity. Faison v. Wolf, 65 Miss. 24; Benson v. Holloway, 59 Id. 358.

Reversed and remanded.